Order entered April 15, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01448-CV

                   IN THE INTEREST OF E.R.D., A CHILD

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-51929-2011

                                      ORDER

      Before the Court is appellant’s April 13, 2020 motion requesting the Court
to extend the time to file his brief on the merits and to abate the appeal to allow the
trial court to make findings of fact and conclusions of law. To the extent appellant
seeks an extension to file his brief, we GRANT the motion and extend the time to
May 15, 2020.
      The trial court’s findings of fact related to the August 26, 2019 amended
order that is the subject of this appeal are contained in the clerk’s record at page
62. Accordingly, to the extent appellant seeks abatement based on the absence of
findings, we DENY the motion as moot.
                                              /s/    BILL WHITEHILL
                                                     JUSTICE